         Case 1:20-cv-01710-BAH Document 28 Filed 07/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 OPEN TECHNOLOGY FUND,
 AMBASSADOR RYAN CROCKER,
 AMBASSADOR KAREN KORNBLUH,
 BEN SCOTT, MICHAEL W. KEMPNER,

                            Plaintiffs,                  Case No. 1:20-cv-1710

        v.                                               The Honorable Beryl A. Howell,
                                                         Chief Judge
 MICHAEL PACK, in his official capacity
 as Chief Executive Officer and Director of
 the U.S. Agency for Global Media,

                            Defendant.


                      PLAINTIFFS’ AMENDED NOTICE OF APPEAL

       Notice is hereby given that all plaintiffs in this case appeal to the United States Court of

Appeals for the District of Columbia Circuit from this Court’s memorandum opinion and order of

July 2, 2020 (ECF Nos. 21 and 22), which denied the plaintiffs’ motion for a temporary restraining

order and preliminary injunction, and this Court’s minute order of July 7, 2020, which denied

plaintiff’s motion for reconsideration and, in the alternative, for an injunction pending appeal.

                                                        Respectfully submitted,

Dated: July 8, 2020                               By:    /s/ Deepak Gupta
                                                         DEEPAK GUPTA
                                                         Gupta Wessler PLLC
                                                         1900 L Street, N.W.
                                                         Washington, DC 20009
                                                         (202) 888-1741
                                                         deepak@guptawessler.com

                                                         Counsel for Plaintiffs
          Case 1:20-cv-01710-BAH Document 28 Filed 07/08/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 8, 2020, I electronically filed this amended notice of appeal

through this Court’s CM/ECF system. I understand that notice of this filing will be sent to all

parties by operation of the Court’s electronic filing system.

                                                        /s/ Deepak Gupta
                                                        Deepak Gupta
